Citation Nr: 9905377	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  94-21 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from August 1943 to November 
1945.  He was a prisoner of war (POW) of the German 
government from August 1944 to April 1945.

The veteran filed a claim in September 1992 for service 
connection for various disabilities to include irritable 
bowel syndrome.  This appeal arises from the August 1993 
rating decision from the Columbia, South Carolina Regional 
Office (RO) that denied the veteran's claim for service 
connection for irritable bowel syndrome.  A Notice of 
Disagreement was filed in April 1994 and a Statement of the 
Case was issued in April 1994.  A substantive appeal was 
filed in June 1994 with a request for a hearing at the RO 
before a local hearing officer.  In September 1994, the 
abovementioned RO hearing was held. 


FINDINGS OF FACT

1.  The veteran has presented no competent evidence to show 
that he currently suffers from irritable bowel syndrome.

2.  The veteran's claim of entitlement to service connection 
for irritable bowel syndrome is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for irritable 
bowel syndrome is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On the August 1943 service induction examination, the 
veteran's abdominal viscera was clinically evaluated as 
normal.  

On a separation examination in November 1945, the veteran 
indicated he had stomach trouble of one year's duration.  On 
examination of the abdominal wall and viscera, it was 
indicated that there were no objective findings; the 
evaluation was not disqualifying.

On a VA examination in May 1983, the examination of the 
veteran's abdomen showed no tenderness or masses and no 
organs were felt.  

On a POW examination in October 1983, the gastrointestinal 
examination was normal except for a history of black stools 
in the 1960s with no recurrence and a history of stomach 
pains that were now asymptomatic.  The examination of the 
abdomen was normal.

In September 1992, the veteran filed a claim for disabilities 
to include irritable bowel syndrome.  

On a VA examination in June 1993, the veteran reported that 
he had "dysentery" for a number of years.  He had a watery 
stool in the morning.  He denied any true constipation.  He 
reported that he had constipation when he was taking 
medications for arthritis.  He denied fever, chills, nausea 
or vomiting.  He reported some mild abdominal cramping.  He 
denied a history of anemia, vomiting, hematemesis or melena.  
On examination, it was indicated that the veteran's report 
seemed to indicate that he had a history of irritable bowel 
syndrome; however, the veteran was unaware of that diagnosis 
and that constipation and diarrhea were not a problem at this 
time.  He watched his diet.  The assessments included history 
of irritable bowel syndrome.  

By rating action of August 1993, service connection for 
irritable bowel syndrome was denied.  The current appeal to 
the Board arises from this denial.

At the September 1994 hearing at the RO before a local 
hearing officer, the veteran testified that when he was a 
POW, he ate a cup of soup a day, which was mostly water, and 
whatever he could find, including garbage, dandelions and 
wild grasses.  He often had dysentery.  He continued to have 
stomach problems since he was discharged from the service.  
He was unable to eat spicy foods.  He had treatment from his 
private physician, who was now deceased.  

On a VA examination in February 1996 for skin scars, the 
veteran denied any bowel dysfunction.

On a VA examination in March 1998, the veteran reported a 
history of diarrhea for over 50 years.  He denied weight 
loss.  He was nauseated and vomited a couple of times per 
month.  He denied diarrhea.  On examination, the abdomen was 
flat, soft and nontender.  The impressions included history 
of duodenal erosions, diagnosed at endoscopy in 1996.  This 
was thought to be due to use of nonsterodial anti-
inflammatory medications.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1998). 

Further, if a veteran is: 

(1) A former prisoner of war and; (2) as 
such was interned or detained for not 
less than 30 days, the following diseases 
shall be service-connected if manifest to 
a degree of 10 percent or more at any 
time after discharge or release from 
active military, naval, or air service 
even though there is no record of such 
disease during service, provided the 
rebuttable presumption provisions of § 
3.307 are also satisfied.

Avitaminosis.
Beriberi (including beriberi heart 
disease).
Chronic dysentery.
Helminthiasis.
Malnutrition (including optic atrophy 
associated with
 malnutrition).
Pellagra.
Any other nutritional deficiency.
Psychosis.
Any of the anxiety states.
Dysthymic disorder (or depressive 
neurosis).
Organic residuals of frostbite, if it is 
determined that the
 veteran was interned in climatic 
conditions consistent
 with the occurrence of frostbite.
Post-traumatic osteoarthritis.
Irritable bowel syndrome.
Peptic ulcer disease.
Peripheral neuropathy except where 
directly related to
 infectious causes.

38 C.F.R. § 3.309(c).

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
 
The veteran is claiming that he currently has irritable bowel 
syndrome that is directly related to his experiences as a 
POW.  The service medical records show the veteran complained 
of stomach trouble; however, the records are silent regarding 
clinical findings or diagnoses of a irritable bowel syndrome. 

The June 1993 and March 1998 VA examinations are negative for 
any diagnoses of irritable bowel syndrome.  As there is no 
current medical evidence to establish the presence of the 
irritable bowel syndrome claimed on appeal, there can be no 
valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 
and Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The only 
evidence that would support the veteran's claim is found in 
his statements and testimony; however, lay evidence is 
inadequate to establish a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran having failed 
to present evidence of a plausible claim for entitlement to 
service connection for irritable bowel syndrome, that claim 
must be denied.  

In deciding this case, the undersigned has noted the 
representative's request that a lower gastrointestinal series 
be conducted.  The veteran was afforded a VA examination in 
1993.  He reported he was unaware of the diagnosis of 
irritable bowel syndrome.  After taking a medical history 
from the veteran, the physician diagnosed history of 
irritable bowel syndrome.  The physician did not indicate 
that any additional studies were needed to make a current 
diagnosis.  Likewise, based on a later examination, irritable 
bowel syndrome was again not diagnosed.  No additional tests 
were recommended.  While it is noted that the claims folder 
was not made available to the second examiner, there is no 
indication that the first examiner did not have the claims 
folder.  In view of the fact that the first VA examination 
was adequate for purposes of this appeal, the VA met its duty 
to this prisoner of war veteran to offer him a prisoner-of-
war protocol examination.  In summary, it is not for the 
undersigned or the representative to determine what tests are 
necessary to render a diagnosis.  In this case, a lower 
gastrointestinal series was not recommended by the examiner.


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for irritable bowel syndrome is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

